WALLACE, JUDGE:
Claimant seeks damages for a medical condition allegedly resulting from his incarceration in the State Penitentiary in Moundsville, Marshall County, West Virginia. Claimant was incarcerated in 1966 and in 1968. While still in prison, he developed a skin condition known as seborrheic dermatitis. He alleges that the condition resulted from unsanitary conditions in the prison.
Letters from two dermatologists, which were admitted into evidence, indicate that seborrheic dermatitis, which is a form of eczema, is a chronic skin condition of unknown cause and has no definite cure. Treatment in the form of medicated shampoo and lotions was prescribed, and one of the dermatologists indicated that *116the condition usually subsides spontaneously within a few months to a year.
The medical evidence presented indicates that claimant’s skin condition is of unknown origin. Claimant has, therefore, not met his burden of proof to establish that conditions at the Penitentiary caused the condition about which he complains. The Court must, therefore, deny the claim.
Claim disallowed.